Title: From George Washington to Mary Dagworthy, 9 January 1781
From: Washington, George
To: Dagworthy, Mary


                        
                            Madam
                            Head Quarters New Windsor Janry 9th 1781
                        
                        I have had the pleasure to receive Your favor of the 29th of Decr and have given directions to Colonel Nelson
                            to deliver the three hundred and eighty pr of Stockings for the use of the Troops of the State of New Jersey.
                        This Gratuity of the Ladies, I am persuaded, will be very acceptable at this season and will produce every
                            expression of gratitude to the generous Donors, from those who are the immediate sharers in their liberality. I am Madam
                            Your Most Obedt Humble Servt

                    